IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTOINE SPANN,                                : No. 92 EM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
MICHAEL D. OVERMYER, ET. AL,                  :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Application for Extraordinary Relief” and the

“Motion for Leave to File Default Judgment” are DENIED.